Citation Nr: 0739823	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-34 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from May 1946 to February 
1947.  The appellant is the veteran's spouse.

This matter comes with the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 action issued by the Education 
Center of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant has basic eligibility for Chapter 35 
benefits based on the veteran's permanent and total 
disability which was rated as such effective from 
January 30, 1981.

2.  The veteran was notified of the permanent and total 
rating on May 29, 1998.

3.  The delimiting date for Chapter 35 eligibility is May 29, 
2008, 10 years from the date of notification.

4.  Neither the last date of the delimiting period nor the 
termination of the period of physical disability of the 
appellant has occurred.  


CONCLUSION OF LAW

An extension of the May 29, 2008 delimiting date for the 
appellant's Chapter 35 educational assistance benefits is not 
warranted.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2007), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
However, because in the present decision the law, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 
Vet. App. at 426, 430.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for a veteran's spouse, the beginning date of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the veteran's total and 
permanent rating or the date of notification, whichever is 
more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 
38 C.F.R. § 21.3046(a).

In this case, the appellant has basic eligibility for Chapter 
35 benefits based on the veteran's permanent and total 
disability which was rated as such effective from 
January 30, 1981.  The veteran was notified of the permanent 
and total rating on May 29, 1998.  The delimiting date for 
Chapter 35 eligibility is May 29, 2008, 10 years from the 
date of notification, which was the more advantageous date.  

Educational assistance shall not exceed 10 years after one of 
the following last occurs: (A) The date on which the 
Secretary first finds the spouse from whom eligibility is 
derived has a service-connected total disability permanent in 
nature; (B) The date of death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence; (C) The 
date on which the Secretary determines that the spouse from 
whom eligibility is derived died of a service-connected 
disability.  38 U.S.C. § 3512(b)(1); 38 C.F.R. § 21.3021(a).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he/she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35.  38 U.S.C.A. § 3512 
(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's 
extended period of eligibility shall be for the length of 
time that the individual was prevented from initiating or 
completing her chosen program of education.  38 C.F.R. § 
21.3047(c).

The appellant contends that since the veteran has a new 
service-connected disability which is rated as 10 percent 
disabling, this new disability means that she should be 
awarded additional entitlement. She also contends that since 
the veteran has also been determined to be permanently and 
totally disabled due to another disability, a psychiatric 
disability, a new delimiting date should be assigned for that 
permanent and total disability.  

In January 1998, the appellant and the veteran agreed to the 
start date of Chapter 35 eligibility as being May 29, 1998.  
Once the beginning date of eligibility is chosen, the choice 
may not be revoked.  38 C.F.R. § 21.3046(b)(6).  Further, the 
period of eligibility cannot exceed 10 years, unless 
extended.  38 C.F.R. § 21.3046(c).  Besides an extension, the 
only exception noted in the VA Manual provisions, Veterans 
Benefits Administration Manual M22-4, provides that a special 
ending date applies if a spouse loses eligibility because the 
veteran ceases to be rated permanently and totally disabled 
and later reestablishes eligibility to permanent and total 
disability.  In these situations, VA applies a new ten year 
delimiting date by using the date of notification to the 
veteran of the reestablished eligibility.  See Veterans 
Benefits Administration Manual M22-4, Part VII Paragraph 
1.05(c).

In this case, the veteran did not lose his permanent and 
total disability rating.  Rather, he was later apparently 
found to be totally and permanently disabled due to 
additional disability.  That situation does not fall within 
any exception in VA law, VA regulations, or VA Manual 
provisions as to any assignment of a "new delimiting date" 
as opposed to an extension of the assigned delimiting date.  

Therefore, with regard to the appellant's contentions 
regarding newly service-connected disabilities, VA law and 
regulation do not provide for a "new delimiting date," for 
the spouse where the veteran has never lost his permanent and 
total disability rating status.  

However, an established delimiting date may be extended, as 
indicated above.  With regard to the appellant's 
disabilities, VA law and regulations do provide for 
extensions if an eligible person  was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability.  In this case, the 
delimiting date has not expired.  An application for an 
extension must be made within one year after the last date of 
the delimiting period, the termination of the period of 
physical or mental disability, or October 1, 1980, whichever 
date is latest.  38 U.S.C.A. § 3512(b)(2).  Clearly, October 
1, 1980 is not the latest date.  Neither the last date of the 
delimiting period or the termination of the period of 
physical disability has occurred.  As noted, the delimiting 
date has not expired and the appellant maintains that she is 
still in that period of disability.  Although she wants an 
extension prospectively, VA law and regulations do not 
provide for a prospective extension.  Thus, this provision 
does not allow for an extension at this time.  

However, other than a "new delimiting date" or an 
"extended delimiting date," the Board must also consider 
the applicability of a delimiting date in general.  That is, 
whether the appellant falls within the category of eligible 
persons who do not have any expiration for their entitlement.  

The United States Court of Appeals for Veterans Claims 
(Court) case of Ozer v. Principi, 14 Vet. App. 257 (2001), 
provided directives regarding delimiting dates.  In that 
case, the issue revolved around 38 U.S.C.A. § 3512(b)(1), 
which addresses when the 10-year delimiting period will 
expire.  There are three dates beyond which educational 
assistance may not be provided.  38 U.S.C.A. § 3512(b)(1).  
In Ozer, the spouse had been granted educational assistance 
benefits based upon the RO's determination that the veteran 
had a service-connected disability that was permanent in 
nature.  See also 38 U.S.C.A. § 3512(b)(1)(A).  VA had found 
that the spouse's eligibility had expired, since 10 years had 
passed since the RO had determined that the veteran had a 
service-connected disability that was permanent in nature.  
However, the Court noted that, under the provisions of 38 
U.S.C.A. § 3512(b)(1), educational assistance eligibility 
shall not exceed 10 years "after whichever of the following 
last occurs."  Over a dissent, the Court interpreted the 
statute as meaning that the specified occurrences both were 
following the veteran's death, and that the 10-year period 
did not begun to run as to cases in which the veteran was 
still alive.

The Ozer decision essentially granted Chapter 35 eligible 
spouses an unlimited delimiting period for benefits, due to 
the technical problems in the language of Chapter 35.  The 
Court rendered the Ozer decision on February 6, 2001.  

However, pursuant to Pub. Law 107-103, Congress has 
invalidated Ozer and reinstated a 10-year delimiting period 
in which spouses may, upon first becoming eligible, use 
Chapter 35 spouse benefits, after December 27, 2001.  That 
law provides that for all eligibility decisions made on or 
after December 27, 2001, spouses should get a 10-year 
delimiting period in which they may, upon first becoming 
eligible, use Chapter 35 benefits.  The date of claim is not 
a factor.  For example, if an application was from a Chapter 
35 spouse on November 22, 2001, but the claim was not decided 
until January 2, 2002, the spouse will get a 10-year 
delimiting period.  Spouses may choose when their delimiting 
period begins in accordance with the rules in the VA Manual 
provisions.  

In this case, the appellant's eligibility was granted in May 
1998, which was prior to the Ozer case.  The Board finds, 
therefore that the Ozer case does not apply as her claim does 
not fall within the window of time where Ozer is applicable.  
She did not rely upon the Ozer decision.  The Board will not 
apply Ozer prior to the date of that decision; Ozer 
represented a profound change by way of Court precedent, 
although it was later invalidated.  See generally VAOPGCPREC 
7-2003 (Nov. 19, 2003).  

Therefore, the appellant's delimiting date is May 29, 2008.  
Since the last date of the delimiting period or the 
termination of the period of physical disability of the 
appellant has not occurred, the appellant's request for an 
extension is not warranted at this time.  She may bring a 
claim for an extension in the future, if applicable at that 
time.  




ORDER

Entitlement to extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


